DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 6-17, 19, 21-27 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 6-13, and the following species, in the reply filed on 08/16/21 is acknowledged. 

    PNG
    media_image1.png
    74
    348
    media_image1.png
    Greyscale

Claim(s) 14-17, 19, 21-27 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/21.
The withdrawn claims are rejoined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
James Baker on 09/01/21.
Note: Claims 14-17, 19, 21-27, previously withdrawn from consideration under 27 CFR 1.142, are currently rejoined as explained below.
The application has been amended as follows: 
In claim 6, line 11, please replace the entire formula: 
    PNG
    media_image2.png
    36
    505
    media_image2.png
    Greyscale
 with the following formula:

    PNG
    media_image3.png
    43
    506
    media_image3.png
    Greyscale
.
In claim 6, line 20, please replace (A)n with (A)m.
In claim 6, the last line, please replace “n = 1 to 5” with “m = 1 to 5, n = 2 to 5”.
In claim 8, line 1, please replace “An article” with “The article”.
In claim 9, line 1, please replace, “any one of claims 6-8” with “claim 6”.
In claim 10, line 1, please replace, “any one of claims 6-9” with “claim 6”.
In claim 11, line 1, please replace, “any one of claims 6-10” with “claim 6”.
In claim 12, line 1, please replace, “any one of claims 6-11” with “claim 6”.
In claim 13, line 1, please replace, “any one of claims 6-12” with “claim 6”.
In claim 14, line 1, please replace, “any one of claims 6-13” with “claim 6”.
In claim 12, line 2, please replace, “comprises oxides,” with “comprises oxides and any one or more of”.
In claim 14, line 2, please replace “a (co)polymer film and the electronic device is selected from” with “the (co)polymer film and the (co)polymer film is applied to”.
In claim 15, line 1, please replace “An electronic” with “The electronic”.
In claim 16, line 1, please replace “An electronic” with “The electronic”.
In claim 17, lines 19 and 20, please replace “n = 1, m is 2” with “n = 2 to 5, m = 1 to 5”.
In claim 22, line 1, please replace “claim 17” with “claim 21”.
Election of Species
The previous election of species requirement of 08/16/21 is hereby withdrawn because the originally elected species were found to be allowable for the reasons set forth below.  Upon determining that the elected species were allowable, consideration was extended to the full claimed scope (i.e., all the various non-elected species as claimed) and those species were also found to be allowable for the same reasons set forth below.  See MPEP 803.02.  “Should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. … The examination will be extended to the extent necessary to determine patentability of the Markush-type claim.”
All species within the allowed claims (see below) have been examined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All of claim(s) 6’s limitations, including product by process limitations, must be given patentable weight because all the limitations of claim(s) 6 result in a material difference in the final product.

The references cited in the corresponding foreign/PCT application(s) and the related family applications have been considered as part of the prior art discussed above.  
Based on the above, claims 6-13 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Restrictions/Rejoinder
The restriction requirement as set forth in the Office action mailed on 08/16/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of 08/16/21 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 14-17, 19, 21-27 are no longer 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787